DETAILED ACTION
	This non-final rejection is responsive to communication filed May 26, 2020.  Claims 1-20 are pending in this application and being examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yueh et al (8,468,174 B1) (‘Yueh’) in view of Rajavel et al. (US 20210133203 A1) (‘Rajavel’).

With respect to claim 1, Yueh teaches a method, comprising: 
receiving, by a virtual data source manager (VDSM) executing on a computer system, a virtual data source (VDS) creation request to create a particular VDS (col. 9 lines 55-67), wherein the VDS creation request includes information that is usable to identify an origin of the particular VDS and an ingestion routine (col. 10 lines 16-50); and 

wherein, in response to a data request corresponding to the origin (col. 4 lines 26-29), the particular VDS is usable to initiate a query to the particular VDS without accessing the origin (col. 3 lines 58-64).
The examiner would like to note that the language “usable to” represents intended use, and is thus optionally patentable.

Yueh does not explicitly teach a data source including a bitmap index that is representative of data stored at the origin.
Rajavel teaches a data source including a bitmap index that is representative of data stored at the origin (paragraph 43); and that is queried without accessing the origin (paragraph 44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have the created virtual data source of Yueh to include a bitmap index to enable an improved virtual database capable of processing disparate data sources, thereby enabling fast query results of data from multiple data sources and platforms.

With respect to claims 2 and 11, Yueh in view of Rajavel teaches further comprising: 
receiving, by the VDSM, a particular data request for data stored in a set of original data sources that correspond to a set of VDSs managed by the VDSM, wherein the set of VDSs includes the particular VDS (Yueh, col. 4 lines 26-29; Rajavel – paragraph 44); and 


With respect to claim 3, Yueh in view of Rajavel teaches wherein the information included in the VDS creation request identifies a set of data filters usable to select a subset of the data stored at the origin of the particular VDS (Yueh, col. 9 line 55 – col. 10 line 50).
The examiner would like to note that the language “usable to” represents intended use, and is thus optionally patentable.

With respect to claim 4, Yueh in view of Rajavel teaches wherein the information included in the VDS creation request identifies a set of data transformation usable to transform data of the origin from a first value to a second value (Yueh, col. 9 line 55 – col. 10 line 50).
The examiner would like to note that the language “usable to” represents intended use, and is thus optionally patentable.

With respect to claim 5, Yueh in view of Rajavel teaches further comprising: causing, by the VDSM, a user interface to be displayed to a user via a user device, wherein the user 

With respect to claim 6, Yueh in view of Rajavel teaches the method of claim 5, wherein the one or more options include an option to select a particular origin from a list of origins upon which to create a VDS, and wherein the information included in VDS creation request identifies a selection by the user of the origin of the particular VDS from the list of origins (Yueh, col. 9 line 65 – col. 10 line 15).

With respect to claim 9, Yueh in view of Rajavel teaches wherein the origin is an original data source corresponding to a relational database (Yueh, col. 9 lines 65-67).

With respect to claim 10, Yueh teaches a non-transitory computer readable medium having program instructions stored thereon that are executable to cause a computer system to perform operations comprising:  
receiving a request to create a virtual data source VDS (col. 9 lines 55-67), wherein the request identifies an origin of the VDS and metadata that is usable to identify an ingestion routine (col. 10 lines 16-50); and 
in response to receiving the request, creating the VDS by causing the ingestion routing to be performed to ingest data from the origin (col. 10 lines 63-67); 

The examiner would like to note that the language “usable to” represents intended use, and is thus optionally patentable.

Yueh does not explicitly teach a data source including a bitmap index that is representative of data stored at the origin.
Rajavel teaches a data source including a bitmap index that is representative of data stored at the origin (paragraph 43); and that is queried without accessing the origin (paragraph 44).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have the created virtual data source of Yueh to include a bitmap index to enable an improved virtual database capable of processing disparate data sources, thereby enabling fast query results of data from multiple data sources and platforms.

With respect to claim 12, Yueh in view of Rajavel teaches wherein the operations further comprise: managing a pool of resources by allocating resources of the pool to the VDS and one or more services maintained by the computer system (Yueh, col. 7 lines 52-65; col. 9 line 55 – col. 10 line 15).



With respect to claim 14, Yueh in view of Rajavel teaches medium of claim 12, wherein the creating includes: allocating at least one resource from the pool to a compute cluster for implementing the VDS, wherein the compute cluster implements a plurality of VDSs managed by the VDSM (Yueh, col. 7 lines 52-65; col. 9 line 55 – col. 10 line 15).

With respect to claim 15, Yueh in view of Rajavel teaches medium of claim 10, wherein the origin is a second VDS created based on data stored at a corresponding original data source (Yueh, col. 9 line 55 – col. 10 line 15).

With respect to claim 16, Yueh teaches a method, comprising: 
maintaining, by a virtual data source manager (VDSM) executing on a computer system, a virtual data source (VDS) registry for a plurality of virtual data sources (VDSs), wherein the VDS registry includes, for a given one of the plurality of VDSs (Yueh, col. 9 line 55 – col. 10 line 15); 

processing, by the VDSM, the request against the plurality of VDSs without accessing the set of original data sources (col. 3 lines 58-64). 

Yueh does not explicitly teach metadata that is indicative of data represented in a bitmap index included in that given VDS; or wherein the processing includes identifying, based on the VDS metadata, at least one of the plurality of VDSs having a bitmap index corresponding to the request; and sending, to the at least one VDS, one or more queries that are based on the request.
Rajavel teaches metadata that is indicative of data represented in a bitmap index included in that given VDS (paragraph 43); and
wherein the processing includes identifying, based on the VDS metadata, at least one of the plurality of VDSs having a bitmap index corresponding to the request; and sending, to the at least one VDS, one or more queries that are based on the request (Rajavel, paragraphs 44, 53,115, 120).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have the created virtual data source of Yueh to include a bitmap index to enable an improved virtual database capable of processing disparate data sources, thereby enabling fast query results of data from multiple data sources and platforms.



With respect to claim 18, Yueh in view of Rajavel method of claim 16, further comprising: receiving, by the VDSM, a VDS creation request to create a particular VDS (Yueh, col. 9 lines 55-67);
 using, by the VDSM in response to the VDS creation request, an ingestion routine to create the particular VDS to include a bitmap index that is representative of data stored at an origin (col. 10 lines 63-67; Rajavel, paragraph 43); and 
updating, by the VDSM, the VDS registry to include VDS metadata for the particular VDS (col. 9 lines 55 – col. 10 line 50).

With respect to claim 19, Yueh in view of Rajavel method of claim 16, wherein the processing includes: determining, by the VDSM, whether an issuer of the request for information is included in a list of issuers permitted to access information from the at least one VDS (Yueh, col. 6 lines 43-65).

With respect to claim 20, Yueh in view of Rajavel method of claim 16, wherein the processing includes: aggregating, by the VDSM, information returned by at least two different VDSs for the one or more queries to generate a result; and returning, by the VDSM, the result to an issuer of the request for information (Yueh, col. 9 line 55 – col. 10 line 67; Rajavel, paragraph 43).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yueh in view of Rajavel as applied to claim 6 above, and further in view of Kuchibhotla et al. (US 20200201526 A1) (‘Kuchibhotla’).

With respect to claim 7, Yueh in view of Rajavel teaches selection options.
Yueh in view of Rajavel does not explicitly teach wherein the one or more options include an option to select a set of software plugins from a library of software plugins maintained by the VDSM, wherein a given software plugin from the library is executable to perform a respective set of functions in relation to the particular VDS.
Kuchibhotla teaches wherein the one or more options include an option to select a set of software plugins from a library of software plugins maintained by the VDSM, wherein a given software plugin from the library is executable to perform a respective set of functions in relation to the particular VDS (Kuchibhotla, paragraphs 66-68 and 70).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the invention to have modified the options of Yueh to include software based options as taught by Kuchibhotla to enable a more seamless, customized approach in generating virtual sources, thereby improving user experience.  Both references are drawn to selection options for virtual environments, and thus this modification would be obvious.
With respect to claim 8, Yueh in view of Rajavel and Kuchibhotla teaches the method of claim 7 wherein the particular VDS is associated with a first set of software plugins that is 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 12, 2022